598 So.2d 302 (1992)
Albert CAROSHARO, Appellant,
v.
DEPARTMENT OF HEALTH AND REHABILITATIVE SERVICES, Appellee.
No. 91-637.
District Court of Appeal of Florida, First District.
May 18, 1992.
Teresa S. Goodson, Northwest Florida Legal Services, Pensacola, for appellant.
Rodney M. Johnson, Dist. Legal Counsel, Dept. of Health and Rehabilitative Services, Pensacola, for appellee.
PER CURIAM.
Albert Carosharo appeals a final order of the Florida Department of Health and Rehabilitative Services that denied his application for benefits under Medicaid's Medically Needy Program. He contends that the finding that he is capable of performing his previous work and light duty work is not supported by competent, substantial evidence, and the order is deficient because it does not provide a sufficient basis to determine that the appropriate legal standards have been followed by the hearing officer in reaching her decision. We reverse and remand for further proceedings because the appealed order fails to set forth in sufficient detail the five-step analysis required by 20 C.F.R. § 416.920 and the analysis required by 20 C.F.R. § 404, Appendix 2, Subpart P, Rule 202.03 (1991), as a predicate to the hearing officer's decision approving the denial of the claimed benefits. Walker v. Department of Health and Rehabilitative Services, 533 So.2d 836 (Fla. 1st DCA 1988) (Walker I); cf. McDaniel v. Bowen, 800 F.2d 1026 (11th Cir.1986). In the absence of the hearing officer's detailed evaluation of the criteria and questions under the cited regulations, we are unable to provide adequate appellate review of that decision. Cf. Walker v. Department of Health and Rehabilitative Services, 554 So.2d 1202 (Fla. 1st DCA 1989) (Walker II).
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ZEHMER, BARFIELD and ALLEN, JJ., concur.